Citation Nr: 0527918	
Decision Date: 10/17/05    Archive Date: 11/01/05

DOCKET NO.  98-14 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for status post arthroscopic surgery of the right knee.

2.  Entitlement to an initial rating in excess of 10 percent 
for patellofemoral syndrome and stress changes, left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from July 1996 to April 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which granted service connection 
for right and left knee disabilities, assigning the right 
knee a 10 percent rating and the left knee a noncompensable 
rating.

In December 1998, the veteran appeared before a Hearing 
Officer at the Columbia, South Carolina, VA RO.

In November 2000, the Board remanded the issues on appeal for 
further development.

In July 2003, the Board remanded the issues on appeal for 
consideration of evidence received since the last statement 
of the case.

In February 2004, the RO granted an increased rating for the 
service-connected left knee disability from 0 percent to 10 
percent.  Even though the RO increased the schedular rating 
for the veteran's disability during the appeal, the issue of 
entitlement to a higher rating remained on appeal, as the 
veteran has not indicated his desire to withdraw that issue.  
See AB v. Brown, 6 Vet. App. 35

In September 2004, the Board remanded the issues on appeal 
for compliance with the notice requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA). for review.

FINDINGS OF FACT

1.  The right knee disability is manifested by associated 
pain and tenderness with flexion to 135 degrees and full 
extension without subluxation, lateral instability, 
ankylosis,  semilunar dislocated cartilage, impairment of the 
tibia or fibula, or genu recurvatum.  

2.  The left knee disability is manifested by associated pain 
and tenderness with flexion to 135 degrees and full extension 
without subluxation, lateral instability, ankylosis,  
semilunar dislocated cartilage, impairment of the tibia or 
fibula, or genu recurvatum.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for status post arthroscopic surgery of the right 
knee have not been met.  38 U.S.C.A. §§ 1131, 1155, 5107 
(West 2002); 38 C.F.R.  Part 4, including §§ 4.7, 4.10, 
Diagnostic Codes 5257, 5260 (2005).

2.  The criteria for an initial rating in excess of 10 
percent for patellofemoral syndrome and stress changes, left 
knee have not been met.  38 U.S.C.A. §§ 1131, 1155, 5107 
(West 2002); 38 C.F.R.  Part 4, including §§ 4.7, 4.10, 
Diagnostic Codes 5257, 5260 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).

In a September 2004 letter, following three Board remands, 
the AMC notified the veteran of the information and evidence 
needed to substantiate and complete his claim, of what part 
of that evidence he was to provide, and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The letter also advised the veteran to send the AMC any 
additional evidence that pertained to his claim, and 
requested that the veteran tell the AMC about any additional 
evidence he wanted VA to try to get for him.  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).  

The original rating decision on appeal was in July 1997, more 
than three years prior to the enactment of the VCAA.  
Therefore, the veteran did not receive a notice complying 
with the requirements of the VCAA prior to the initial rating 
decision denying his claims.  Nonetheless, the Board finds 
that the lack of such a pre-decision notice is not 
prejudicial to the veteran.  VCAA notice was provided by the 
RO prior to the transfer and certification of the veteran's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).

The Board notes that the veteran is represented and has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices. Moreover, neither the veteran or his representative 
has alleged any prejudice with respect to the timing of the 
VCAA notification, nor has any been shown.  Mayfield v. 
Nicholson, No. 02-1077, U.S. Vet. App. (April 14, 2005).

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  
In this case, the veteran's service medical records are on 
file and the RO has obtained all available post-service VA 
and private medical records identified by the veteran.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), 
(3).  Moreover, the veteran has been afforded VA medical 
examinations in July 1997, July 2001, and January 2003 in 
connection with his claims. 
For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4).  

Factual Background

Service medical records show that the veteran developed 
chronic bilateral knee pain during military service.  A March 
1997 Physical Evaluation Board report relates a diagnosis of 
bilateral knee pain secondary to irritated medial plica and 
tibial stress strains (right greater than left).  Private 
medical records relate that the veteran underwent right knee 
arthroscopy with removal of pathological plica and shaving of 
chronic synovitis in May 1997.  

A VA medical examination was conducted in July 1997.  The 
veteran reported his medical history and symptoms.  On 
examination there was evidence of hyper-laxity with 5 degrees 
of recurvatum, bilaterally.

On the right knee, there was flexion to 115 degrees with mild 
patellofemoral crepitation.  There was no joint line 
tenderness or effusion.  There was no instability to varus or 
valgus stress.  The Lachman's and anterior drawer tests were 
negative.  

On the left knee, there was flexion to about 120 to 125 
degrees.  There was no patellofemoral focal signs.  There was 
no effusion, joint line tenderness, or instability to 
valgus/varus stress.  The anterior drawer and Lachman's tests 
were negative.

The diagnostic impression was pathological medial plica, 
right knee, status post excision with slight reduction in 
range of motion versus the pain.  The examiner commented that 
both problems would resolve.  

Service connection was granted for the right and left knee 
disabilities in a July 1997 rating action.  A 10 percent 
evaluation was assigned for the right knee disability and a 
zero percent evaluation for the left knee disability, 
effective in April 1997.  
The veteran reported his medical history and symptoms at a 
December 1998 personal hearing at the Columbia, South 
Carolina, VA RO.  He related that he was receiving ongoing 
treatment at a VA facility.  His symptoms included pain, 
popping, locking, and giving out.  He indicated that 
physicians have prescribed medication in the past but they 
had not helped to relieve his symptoms.  He said he received 
physical therapy from his stepfather who is a chiropractor.  

A September 1998 VA outpatient record shows that the veteran 
complained of right knee pain.  He stated that the more 
activities he engaged in the more it hurt.  He also reported 
that his knee "gives out."

A January 1999 magnetic resonance imaging (MRI) of the right 
knee revealed small joint effusion with findings suggestive 
of synovial hypertrophy; small bilobed Baker's cyst versus a 
ganglion cyst; and minimal degenerative changes at both 
menisci without evidence of meniscal tear.  

A VA examination was conducted in July 2001.  The veteran 
reported his medical history including residual bilateral 
knee pain.

On examination the range of motion (ROM) of the right knee 
was 0-135 degrees. with moderately large medial joint line 
tenderness.  There was no crepitation and the knee was 
ligamentously stable.

The ROM of the left knee was 0-130 degrees.  There was no 
tenderness, crepitation, or effusion.  The knee was 
ligamentously stable.

An x-ray report for the bilateral knees indicated that the 
joints were maintained and there was no malalignment, 
fractures, or degenerative changes.

The diagnosis was mechanical knee pain bilaterally with 
history of surgery on the right knee with plica removal.  No 
significant evidence of intra-articular pathology and/or 
internal derangement of either knee.  

Pursuant to a Board Remand, a VA examination was conducted in 
January 2003.  The veteran reported his symptoms which 
included bruising type pain, greater on the right than left.  
He stated that if he is on his feet for more than 3 hours at 
his job at a bookstore, he had to sit due to pain.

On examination the examiner could not find evidence of 
fatigability within normal functional terms.  The ROM was 0-
135 degrees.  There was medial joint line and medial plateau 
tenderness.  There was no patellofemoral crepitation.  The 
knees were ligamentously stable in all planes.

The diagnostic assessment was mechanical knee pain of the 
right knee, status post surgical removal of a pathological 
plica, without evidence of mechanical symptoms, fatigability, 
or recurrent effusions. 

In A March 2003 addendum, the examiner noted that the veteran 
did not have residual difficulties from tibial stress 
fractures related to the knee.  The postoperative course [for 
the right knee] was completely unremarkable.  Further, there 
was no evidence of painful scar neuromatous formation and/or 
keloid formation about the [right] knee arthroscopy portals.  

The record contains a June 2003 private orthopedic report.  
The veteran reported his medical history and symptoms.  He 
indicated that he had problems primarily with his right knee.  
When he stood at work for 8 hours his symptoms increased and 
he experienced fatigue.  After work, he had difficulty 
walking at home.  When he bends he has to pull himself 
upright.  

On examination, his thighs at 10 centimeters above the medial 
line joint, measured 39.5 centimeters on the right and 39 
centimeters on the left.  The calf diameters were 40 
centimeters on the right and 39.5 centimeters on the left.  
The Lachman's, anterior drawer, valgus and varus stress 
testing at 0 and 30 degrees were stable.  X-rays did not show 
any arthritis or marginal osteophytes.  There was a positive 
McMurray's with positive pop and mild discomfort on the 
medial aspect.  The joint space was well maintained and the 
patella was well located.  The diagnosis was right knee 
pathologic medial plica recurrence with possible medial 
meniscus tear or intra substance meniscal degeneration (based 
on clinical examination only).  

A February 2004 rating action increased the disability 
evaluation for the left knee from noncompensable to 10 
percent effective from April 1997.  

Laws and Regulations

In evaluating the claim for increase, the Board considers all 
the evidence of record.  The pertinent findings are then 
compared to the criteria set forth in the VA's Schedule for 
Rating Disabilities (Schedule).  38 U.S.C.A. § 1155.  
Diagnostic Codes identify the listed disabilities in the 
Schedule.  Pursuant to 38 C.F.R. §§ 4.1 and 4.2, each 
disability is viewed in relation to its history and each 
disability is considered from the point of view of the 
veteran working or seeking work.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7.  

The veteran appealed the initial assignment of the evaluation 
for the service-connected bilateral knee disabilities and, 
consequently, the Board has considered the appropriateness of 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

Knee impairment with recurrent subluxation and lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Limitation of extension of the leg to 5 degrees is rated 0 
percent.  Extension limited to 10 degrees warrants a 10 
percent evaluation.  Extension limited to 15 degrees warrants 
a 20 percent rating.  A 30 percent rating is warranted when 
extension is limited to 20 degrees.  A 40 percent rating is 
warranted when extension is limited to 30 degrees.  The 
highest available rating, 50 percent, is warranted when 
extension is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.
Limitation of flexion of a leg to 60 degrees is rated 0 
percent.  Flexion limited to 45 degrees warrants a 10 percent 
rating, and flexion limited to 30 degrees warrants a 20 
percent rating.  The highest available rating, 30 percent, is 
warranted when flexion is limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.

38 C.F.R. § 4.71, Plate II shows that normal flexion and 
extension of the knee is from 0 degrees to 140 degrees.

Diagnostic Code 5263 assigns a 10 percent rating for genu 
recurvatum (acquired, traumatic, with weakness and insecurity 
in weight- bearing objectively demonstrated).  Genu 
recurvatum is "hyperextension of the knee, the lower 
extremity having a forward curvature." Stedman's Illustrated 
Medical Dictionary 739 (27th ed. 2000).

Dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint is rated as 20 
percent disabling under Diagnostic Code 5258.

Removal of semilunar cartilage, symptomatic, is rated as 10 
percent disabling under Diagnostic Code 5259.

Diagnostic Code 5262 addresses impairment of tibia and 
fibula. Nonunion of, with loose motion, requiring brace is 
rated as 40 percent disabling.  Malunion of with marked knee 
or ankle disability is rated as 30 percent disabling; with 
moderate knee or ankle disability is rated as 20 percent 
disabling; and with slight knee or ankle disability is rated 
as 10 percent disabling.

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  Functional 
loss, supported by adequate pathology and evidenced by 
visible behavior of the veteran undertaking the motion, is 
recognized as resulting in disability.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).

During the pendency of the veteran's appeal, VA promulgated 
new regulations concerning the evaluation of skin 
disabilities, including scars, effective August 30, 2002.  
See 67 Fed. Reg. 49,590 (July 31, 2002) (to be codified at 38 
C.F.R. pt. 4).  Prior to August 30, 2002, the Board may apply 
only the previous version of the rating criteria.  As of 
August 30, 2002, the Board must apply whichever version of 
the rating criteria is more favorable to the veteran.

Under the old criteria, a 10 percent rating may be assigned 
for scars that are superficial, tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 
7804.  A disability evaluation in excess of 10 percent may be 
assigned under Diagnostic Code 7805, which evaluates scars 
based upon limitation of function of the part affected.  See 
38 C.F.R. § 4.118, Diagnostic Code 7805 (2001).

Under the revised regulations, scars other than of the head, 
face, or neck, that cause limited motion are rated as 
follows:  Area or areas exceeding 144 square inches (929 sq. 
cm.) warrant a 40 percent rating; area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating; area 
or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 
percent rating; and area or areas exceeding 6 square inches 
(39 sq. cm.) warrant a 10 percent rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2005).
Under the revised regulations, scars, other, will be rated 
based on limitation of function of affected part.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2005).

Analysis

The veteran's primary complaint is pain in both knee, 
exacerbated by prolonged walking or standing.    

The Board has considered the application of Diagnostic Code 
5256, which refers to ankylosis, and Diagnostic Code 5257, 
which refers to instability and recurrent subluxation.  
However, the veteran does not have ankylosis, instability or 
subluxation of either knee and, accordingly, a rating under 
either diagnostic code is not warranted.  

For limitation of motion of the leg, the restriction of 
flexion and extension reported at the VA examinations support 
only a noncompensable rating under Diagnostic Code 5260 and 
Diagnostic Code 5261 for either knee.  The most recent VA 
examination report shows that he had full extension and 
flexion was 135 degrees for both knees. 

The Board has considered DeLuca v. Brown, in reaching its 
conclusion in this case.  The veteran has complained of pain.  
The veteran is competent to credibly describe the pain in his 
knee.  However, in this case, it is not objectively shown 
that there was additional functional limitation that would 
warrant an increased rating based on pain or weakness.  While 
there is noted pain at the VA examination, he has not 
identified any functional limitation that would warrant a 
compensable rating under the applicable rating criteria.  
There is no swelling or effusion of either knee joint.  All 
of the physical findings referable to the knees have been 
very close to normal.  There have been no noted neurological 
abnormalities.  The veteran has reported locking and giving 
away; however, this has not been shown by either private or 
VA examination.  No subluxation has been shown in the report 
of the VA examination, despite a comprehensive study.  The 
examination report shows that he has nearly full range of 
motion of the knees.  The rating schedule does not support an 
increased rating due to pain alone.  Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  
The Board has considered whether higher evaluations are 
warranted for any other manifestations that may be rated 
under Diagnostic Codes 5258, 5259, 5262, and 5263.  

He cannot be rated under Diagnostic Code 5258, as there is no 
evidence of dislocated semilunar cartilage, with locking or 
effusion into the joint.  

A separate 10 percent rating is not warranted under 
Diagnostic Code 5259, as there is no evidence of removal of 
the semilunar cartilage. 

A rating under Diagnostic Code 5262, impairment of the tibia 
and fibula, is not warranted as there is no evidence of 
nonunion or malunion.

A rating under Diagnostic Code 5263, for acquired genu 
recurvatum, is not warranted as there is no evidence of that 
he has such. 

The Board has also considered whether the surgical scarring 
warranted a higher evaluation.  The schedule of ratings 
provides a 10 percent rating for unstable, tender or painful 
superficial scars or if there is limitation of function of 
the part affected.  See 38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, 7805.  The record does not show that the scarring 
is productive of any significant functional impairment, nor 
otherwise disabling.  As the scarring has not been shown to 
result in functional limitation of the right knee, a higher 
rating is not warranted.  Esteban v. Brown, 6 Vet. App. 259 
(1994).  

The Board notes that the veteran has been awarded a 10 
percent rating for both the left and right knees under 
Diagnostic Code 5260 and that the medical evidence of record 
does not support such a rating.






ORDER

Entitlement to an initial rating in excess of 10 percent for 
status post arthroscopic surgery of the right knee is denied.

Entitlement to an initial rating in excess of 10 percent for 
patellofemoral syndrome and stress changes, left knee, is 
denied.






	                        
____________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals












 Department of Veterans Affairs


